         Case: 3:19-cv-00866-jdp Document #: 2 Filed: 04/23/20 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 LAWRENCE NORTHERN,

                               Plaintiff,
        v.
                                                                    OPINION and ORDER
 ANTHONY HENTZ, GEORGIA KOSTHORYZ,
 DEBRA TIDQUIST, NURSE KIMPEL, CATHY JESS,                               19-cv-120-jdp
 KRISTINE PRALLE, PAULINE HULSTEIN,
 N. DOBSON, P. MILLER, and TAMMY MAASSEN,

                               Defendants.


       Plaintiff Lawrence Northern, appearing pro se, is a prisoner at Jackson Correctional

Institution, in Black River Falls, Wisconsin. Northern alleges that prison staff failed to properly

treat his heart condition and asthma. He has paid the entire filing fee for this lawsuit.

Nonetheless, because he is a prisoner suing state officials, the next step is for me to screen the

complaint and dismiss any portion that is legally frivolous, malicious, fails to state a claim upon

which relief may be granted, or asks for money damages from a defendant who by law cannot

be sued for money damages. 28 U.S.C. § 1915A. In doing so, I must accept his allegations as

true, see Bonte v. U.S Bank, N.A., 624 F.3d 461, 463 (7th Cir. 2010), and construe the

complaint generously, holding it to a less stringent standard than formal pleadings drafted by

lawyers. Arnett v. Webster, 658 F.3d 742, 751 (7th Cir. 2011). I conclude that Northern cannot

proceed with any of his claims because his complaint violates the Federal Rules of Civil

Procedure.

       The problem with the complaint is that Northern is trying to bring two different sets of

claims against different sets of prison officials, which violates Federal Rules of Civil Procedure

18 and 20 by joining claims together that do not belong in the same lawsuit. Under Rule 18, a
           Case: 3:19-cv-00866-jdp Document #: 2 Filed: 04/23/20 Page 2 of 3



plaintiff may bring unrelated claims against a particular defendant. But a plaintiff cannot bring

unrelated claims against more than one defendant. Under Rule 20, defendants may be joined

in one lawsuit only if the claims against them arise out of the same transactions or occurrences

and present questions of law or fact that are common to them all. George v. Smith, 507 F. 3d

605, 607 (7th Cir. 2007). Northern alleges the following:

               Lawsuit No. 1: From October 2016 to June 2018, defendants
               Debra Tidquist, Georgia Kostohryz, Anthony Hentz, and Nurse
               Kimpel violated the Eighth Amendment to the United States
               Constitution and Wisconsin negligence law by failing to treat
               Northern for his chest pain and ischemia (lack of blood supply to
               bodily tissues), even though electrocardiograms showed that he
               was suffering a serious problem. This caused him pain, emotional
               distress, and damage to his heart. Northern believes that this
               misconduct was the result of defendants Cathy Jess’s and Tammy
               Maassen’s failure to properly train, supervise, and reprimand
               medical staff at the prison.

               Lawsuit No. 2: From June to November 2018, defendants Hentz,
               Kristine Pralle, Pauline Hulstein, N. Dobson, and P. Miller failed
               to properly treat him when he complained about problems
               breathing, even after he was diagnosed with asthma. Northern
               believes that this misconduct was the result of defendants Jess’s
               and Maassen’s failure to properly train, supervise, and reprimand
               medical staff at the prison.

       Because these two sets of claims involve different sequences of events and because there

is only some overlap between the groups of defendants, they do not belong together in one

lawsuit.

       I will give Northern a short time to respond to this order by explaining which of these

two lawsuits he wishes to pursue under this case number. After he has informed the court of

his choice, I will treat the portion of his complaint pertaining to those claims as the operative

pleading, and will screen the claims he has chosen. If Northern also wishes to proceed on the

set of claims he does not choose for this lawsuit, he should inform the court of that fact, and


                                               2
         Case: 3:19-cv-00866-jdp Document #: 2 Filed: 04/23/20 Page 3 of 3



he should either submit another $400 filing fee for the additional case or he should request

leave to proceed in forma pauperis on the additional case.



                                           ORDER

       IT IS ORDERED that plaintiff Lawrence Northern may have until October 29, 2019,

to identify for the court which claims he wishes to pursue under this case number, and whether

he wishes to pursue his other set of claims in a new lawsuit.

       Entered October 8, 2019.

                                            BY THE COURT:

                                            /s/
                                            ________________________________________
                                            JAMES D. PETERSON
                                            District Judge




                                               3
